UN!TED STATES DISTRICT CoURT
FoR THE 1)1STR1CT oF CoLUMBIA F 1 L E D

) sss 2 s 2913
UNITED STATES OF AMERICA, ) cl k U j
) xc,  Uistrict& Bankrupr ~»
) C°’”l~ »’~' 159 U¢str:c!»).‘ columbia
v. ) Criminal N0. 13-002 (ESH)
)
GEORGE R. MARION, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Alan Kay on February 13, 2013, defendant George
R. Marion entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the C ourt hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

/s/
ELLEN SEGAL HUVELLE
United States District Judge

Date: February 28, 2013